     Case 2:18-cv-00605-DWL Document 58-1 Filed 03/25/19 Page 1 of 4



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                   DISRICT OF ARIZONA
 8
     James Rogers and Judy Ellen Rogers,          NO. CV2018-00605 PHX-DWL
 9
                          Plaintiffs,
10                                                AMENDED ORDER
     v.
11
     Maricopa County Community College
12   District, a political subdivision of
     Arizona; Maria Wise, an individual; and
13   Vivian Miranda-Strawbridge, an
     individual
14
                          Defendants.
15
16         Upon stipulation of the parties and good cause appearing for the amendment of the

17 Order (Dkt 56) as to the date of the examination,
18         IT IS HEREBY ORDERED that:

19         1. Plaintiff James Rogers shall appear for and participate in good faith in a Rule

20            35 mental examination on April 19, 2019 beginning at 10 a.m. to be conducted

21            by Stephen Herman, M.D. (and such assistants and colleagues as Dr. Herman

22            may call upon to assist him) at 17470 N. Pacesetter Way, Scottsdale, AZ 85255

23            regarding his mental/psychological/psychiatric history and conditions.

24         2. The examination may include a clinical interview including: gathering of

25            identifying information; inquiries into personal, occupational, educational,

26            religious, drug and alcohol, legal, family and marital history; taking a history

27            of psychiatric complaints as well as treatment and diagnosis and prognosis for

28            the future; and taking a formal mental status examination; taking a history of
     Case 2:18-cv-00605-DWL Document 58-1 Filed 03/25/19 Page 2 of 4



 1           Plaintiff’s physical conditions; as well as any other subjects Dr. Herman deems
 2           necessary to make a determination in this case.
 3        3. The examination may also include an interview regarding any and all injuries,
 4           effects, problems or conditions which are claimed to have resulted from or been
 5           sustained by Plaintiff as a result of the incidents giving rise to this lawsuit,
 6           whether they be psychological in nature or physical in nature.
 7        4. The examination may include, but need not be limited to, mental or psychiatric
 8           testing of Plaintiff based upon the discretion and professional judgment of Dr.
 9           Herman. The results of such tests shall be provided with the examiner’s report
10           to Plaintiff’s counsel.
11        5. No person shall attend the examination other than Plaintiff.
12        6. The examination shall not be video, audio or electronically recorded.
13        7. The examination shall continue so long as reasonably required, although it will
14           not go longer than 4 p.m. on the scheduled date. Breaks for personal comfort
15           or necessity may be taken as needed during this time. In some cases, because
16           the examination starts late, or because of the complexity of the history or issues,
17           or because of communication problems, the examination might require more
18           time. If the examining doctors are unable to complete the examination on the
19           scheduled day, Plaintiff shall cooperate with Defendant and Dr. Herman in
20           arranging a mutually convenient date and time as soon thereafter as possible
21           on which to continue the mental examination.
22        8. To change the date and time of the examination, without any charge or expense,
23           Plaintiff must provide at least 72 hours prior written and telephone notice to
24           defense counsel. In the event Plaintiff does not provide such notice, or if
25           Plaintiff fails to attend on the scheduled date for a reason other than an
26           unforeseeable incapacity illness, a nonappearance fee of up to $2,000 will be
27           charged to Plaintiff.
28

                                                 2
     Case 2:18-cv-00605-DWL Document 58-1 Filed 03/25/19 Page 3 of 4



 1        9. The results of examination may be used in this litigation, as well as for any
 2           lawful purpose outside of this litigation, to the extent allowed by law.
 3        Dated: March ___, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
     Case 2:18-cv-00605-DWL Document 58-1 Filed 03/25/19 Page 4 of 4



 1                             CERTIFICATE OF SERVICE
 2        I hereby certify that on March 25, 2019, I electronically filed the attached
   document using ECF for lodging and transmitted the document through ECF to the
 3 following registered ECF users:
 4 Israel G. Torres
   James E. Barton, II
 5
   Saman Golestan
 6 TORRES LAW GROUP, PLLC
   2239 W. Baseline Rd.
 7 Tempe, AZ 85283
   Attorneys for Plaintiff
 8
 9         /s/ Kimberly Kershner
10
11   5428598.1
     109883.024
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
